 



Exhibit 10.19
EMPLOYMENT AGREEMENT
     THIS AGREEMENT, dated November 4, 2005, is between CARRIAGE SERVICES, INC.,
a Delaware corporation (the “Company”), and JOSEPH SAPORITO, a resident of
Harris County, Texas (the “Employee”).
     1. Employment Term. The Company hereby continues the employment of the
Employee for a term commencing as of the date first above written and, subject
to earlier termination as provided in Section 7 hereof, continuing until
September 30, 2010 (such term being herein referred to as the “term of this
Agreement”). The Employee agrees to accept such employment and to perform the
services specified herein, all upon the terms and conditions hereinafter stated.
     2. Duties. The Employee shall serve the Company and shall report to, and be
subject to the general direction and control of the Chief Executive Officer of
the Company. The Employee shall perform the management and administrative duties
of Executive Vice President and Chief Financial Officer of the Company. The
Employee shall also serve as Executive Vice President and Chief Financial
Officer of any subsidiary of the Company as requested by the Company, and the
Employee shall perform such other duties as are from time to time assigned to
him by the Chief Executive Officer as are not inconsistent with the provisions
hereof.
     3. Extent of Service. The Employee shall devote his full business time and
attention to the business of the Company, and, except as may be specifically
permitted by the Company, shall not be engaged in any other business activity
during the term of this Agreement. The foregoing shall not be construed as
preventing the Employee from making passive investments in other businesses or
enterprises, provided, however, that such investments will not require services
on the part of the Employee which would in any way impair the performance of his
duties under this Agreement.
     4. Compensation. During the term of this Agreement, the Company shall pay
the Employee a salary of $22,500.00 per full calendar month of service
completed, appropriately prorated for partial months at the commencement and end
of the term of this Agreement. The Employee’s salary and benefits will be
reviewed annually, but any change therein shall remain in the sole discretion of
the Company, acting through the Compensation Committee of its Board of
Directors. The salary set forth herein shall be payable in bi-weekly
installments in accordance with the payroll policies of the Company in effect
from time to time during the term of this Agreement. The Company shall have the
right to deduct from any payment of all compensation to the Employee hereunder
(x) any federal, state or local taxes required by law to be withheld with
respect to such payments, and (y) any other amounts specifically authorized to
be withheld or deducted by the Employee.
     5. Benefits. In addition to the base salary under Section 4, the Employee
shall be entitled to participate in the following benefits during the term of
this Agreement:
     (i) Consideration for an annual performance-based bonus within the sole
discretion of the Company, as may be recommended by the Chief Executive Officer
and

 



--------------------------------------------------------------------------------



 



approved by the Compensation Committee of the Company’s Board of Directors, with
a maximum bonus target of 50% of base salary.
     (ii) Eligibility for consideration of incentive stock options or stock
grants under the terms of one or more of the Company’s incentive plans.
     (iii) Four weeks of paid vacation in each calendar year, subject to the
Company’s personnel policies respecting such matters.
     (iv) Participation in the Company’s group health and hospitalization
program, and inclusion in such other employee benefits, as are available
generally to executive-level employees of the Company.
     6. Certain Additional Matters. The Employee agrees that at all times during
the term of this Agreement and for a period of two years following any cessation
of employment with the Company:
     (a) The Employee will not knowingly or intentionally do or say any act or
thing which will or may impair, damage or destroy the goodwill and esteem for
the Company of its suppliers, employees, patrons, customers and others who may
at any time have or have had business relations with the Company.
     (b) The Employee will not reveal to any third person any difference of
opinion, if there be such at any time, between him and the management of the
Company as to its personnel, policies or practices.
     (c) The Employee will not knowingly or intentionally do any act or thing
detrimental to the Company or its business.
     7. Termination.
     (a) Death. If the Employee dies during the term of this Agreement and while
in the employ of the Company, this Agreement shall automatically terminate and
the Company shall have no further obligation to the Employee or his estate
except that the Company shall pay the Employee’s estate that portion of the
Employee’s base salary under Section 4 accrued through the date on which the
Employee’s death occurred. Such payment of base salary to the Employee’s estate
shall be made in the same manner and at the same times as they would have been
paid to the Employee had he not died.
     (b) Disability. If during the term of this Agreement, the Employee shall be
prevented from performing his duties hereunder by reason of disability, and such
disability shall continue for a period of six months, then the Company may
terminate this Agreement at any time after the expiration of such six-month
period. For purposes of this Agreement, the Employee shall be deemed to have
become disabled when the Company, upon the advice of a qualified physician,
shall have determined that the Employee has become physically or

-2-



--------------------------------------------------------------------------------



 



mentally incapable (excluding infrequent and temporary absences due to ordinary
illness) of performing his duties under this Agreement. In the event of a
termination pursuant to this paragraph (b), the Company shall be relieved of all
its obligations under this Agreement, except that the Company shall pay to the
Employee (or his estate in the event of his subsequent death) the Employee’s
base salary under Section 4 through the date on which such termination shall
have occurred, reduced during such period by the amount of any benefits received
under any disability policy maintained by the Company. All such payments to the
Employee or his estate shall be made in the same manner and at the same times as
they would have been paid to the Employee had he not become disabled.
     (c) Discharge for Cause. Prior to the end of the term of this Agreement,
the Company may discharge the Employee for Cause and terminate this Agreement.
In such case this Agreement shall automatically terminate and the Company shall
have no further obligation to the Employee or his estate other than to pay to
the Employee (or his estate in the event of his subsequent death) that portion
of the Employee’s salary accrued through the date of termination. For purposes
of this Agreement, the Company shall have “Cause” to discharge the Employee or
terminate the Employee’s employment hereunder upon (i) the Employee’s commission
of any felony or any other crime involving moral turpitude, (ii) the Employee’s
failure or refusal to perform all of his duties, obligations and agreements
herein contained or imposed by law, including his fiduciary duties, to the
reasonable satisfaction of the Company, (iii) the Employee’s commission of acts
amounting to gross negligence or willful misconduct to the material detriment of
the Company, or (iv) the Employee’s breach of any provision of this Agreement or
uniformly applied provisions of the Company’s employee handbook or other
personnel policies, including without limitation, its Code of Business Conduct
and Ethics.
     (d) Discharge Without Cause. Prior to the end of the term of this
Agreement, the Company may discharge the Employee without Cause (as defined in
paragraph (c) above) and terminate this Agreement. In such case this Agreement
shall automatically terminate and the Company shall have no further obligation
to the Employee or his estate, except that the Company shall continue to pay to
the Employee (or his estate in the event of his subsequent death) the Employee’s
base salary under Section 4, and shall (if Employee is then eligible to elect
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) and properly elects such coverage) pay on the Employee’s behalf the
premiums under COBRA for the Company’s group health and hospitalization
insurance coverage then in effect, in each case for a period of twelve months
following the date of discharge, except as otherwise provided in paragraph
(e) below. All such payments to the Employee or his estate shall be made in the
same manner and at the same times as they would have been paid to the Employee
had he not been discharged.
     (e) Corporate Change. If there occurs a Corporate Change (as defined in the
Company’s 1996 Stock Option Plan), then the Employee may thereafter voluntarily
resign his employment hereunder, and in such event, or in case of a discharge
without Cause following a Corporate Change, in either case during the term of
this Agreement, then this Agreement shall automatically terminate and the
Company shall have no further obligation to

-3-



--------------------------------------------------------------------------------



 



the Employee or his estate, except that the Company shall continue to pay to the
Employee (or his estate in the event of his subsequent death) the Employee’s
base salary under Section 4, and shall (if Employee is then eligible to elect
continuation coverage under COBRA and properly elects such coverage) pay on the
Employee’s behalf the premiums under COBRA for the Company’s group health and
hospitalization insurance coverage then in effect, in each case for a period of
twelve months following the date of discharge, or until expiration of the term
of this Agreement (whichever is longer). All such payments to the Employee or
his estate shall be made in the same manner and at the same times as they would
have been paid to the Employee had he not resigned or been discharged. As a
condition to making any such payments under this paragraph (e) or paragraph
(d) above, the Employee shall execute and deliver to the Company the Employee’s
release of all claims against the Company and its affiliates, other than the
right to receive such payments, in form and substance reasonably acceptable to
the Company. No such voluntary resignation, nor any discharge hereunder, whether
or not following a Corporate Change, will relieve the Employee of his
obligations under Sections 6, 8 and 9 hereunder.
     8. Restrictive Covenants. The Employee acknowledges that in the course of
his employment with the Company as a member of the Company’s senior executive
and management team, he will have access to confidential and proprietary
business information of the Company and its affiliates, and will develop through
such employment business systems, methods of doing business, and contacts within
the death care industry, all of which will help to identify him with the
business and goodwill of the Company. Consequently, it is important that the
Company protect its interests in regard to such matters from unfair competition.
The parties therefore agree that for so long as the Employee shall remain
employed by the Company and, if the employment of the Employee ceases for any
reason (including voluntary resignation), then for a period of two (2) years
thereafter, the Employee shall not, directly or indirectly:
     (i) alone or for his own account, or as a officer, director, shareholder,
partner, member, trustee, employee, consultant, advisor, agent or any other
capacity of any corporation, partnership, joint venture, trust, or other
business organization or entity, encourage, support, finance, be engaged in,
interested in, or concerned with (x) any of the companies and entities described
on Schedule I hereto, except to the extent that any activities in connection
therewith are confined exclusively outside the Continental United States, or
(y) any other business within the death care industry having an office or being
conducted within a radius of fifty (50) miles of any funeral home, cemetery or
other death care business owned or operated by the Company or any of its
subsidiaries at the time of such termination;
     (ii) induce or assist anyone in inducing in any way any employee of the
Company or any of its subsidiaries to resign or sever his or her employment or
to breach an employment contract with the Company or any such subsidiary; or
     (iii) own, manage, advise, encourage, support, finance, operate, join,
control, or participate in the ownership, management, operation, or control of
or be connected in any manner with any business which is or may be in the
funeral, mortuary, crematory, cemetery or burial insurance business or in any
business related thereto (x) as part of any of the

-4-



--------------------------------------------------------------------------------



 



companies or entities listed on Schedule I, or (y) otherwise within a radius of
fifty (50) miles of any funeral home, cemetery or other death care business
owned or operated by the Company or any of its subsidiaries at the time of such
termination.
     Notwithstanding the foregoing, the above covenants shall not prohibit the
passive ownership of not more than one percent (1%) of the outstanding voting
securities of any entity within the death care industry. The foregoing covenants
shall not be held invalid or unenforceable because of the scope of the territory
or actions subject hereto or restricted hereby, or the period of time within
which such covenants respectively are operative, but the maximum territory, the
action subject to such covenants and the period of time they are enforceable are
subject to any determination by a final judgment of any court which has
jurisdiction over the parties and subject matter.
     9. Confidential Information. The Employee acknowledges that in the course
of his employment by the Company he will receive certain trade secrets,
management methods, financial and accounting data (including but not limited to
reports, studies, analyses, spreadsheets and other materials and information),
operating techniques, prospective acquisitions, employee lists, training manuals
and procedures, personnel evaluation procedures, and other confidential
information and knowledge concerning the business of the Company and its
affiliates (hereinafter collectively referred to as “Information”) which the
Company desires to protect. The Employee understands that the Information is
confidential and he agrees not to reveal the Information to anyone outside the
Company so long as the confidential or secret nature of the Information shall
continue. The Employee further agrees that he will at no time use the
Information in competing with the Company. Upon termination of this Agreement,
the Employee shall surrender to the Company all papers, documents, writings and
other property produced by his or coming into his possession by or through his
employment or relating to the Information and the Employee agrees that all such
materials will at all times remain the property of the Company.
     10. Remedies. The parties recognize that the services to be rendered under
this Agreement by the Employee are special, unique, and of extraordinary
character, and that in the event of the breach by the Employee of the covenants
contained in Section 8 or Section 9 hereof, the Company may suffer irreparable
harm as a result. The parties therefore agree that, in the event of any breach
or threatened breach of any of such covenants, the Company shall be entitled to
specific performance or injunctive relief, or both, and may, in addition to and
not in lieu of any claim or proceeding for damages, institute and prosecute
proceedings in any court of competent jurisdiction to enforce through injunctive
relief such covenants. In addition, the Company may, if it so elects, suspend
(if applicable) any payments due under this Agreement pending any such breach
and offset against any future payments the amount of the Company’s damages
arising from any such breach. The Employee agrees to waive and hereby waives any
requirement for the Company to secure any bond in connection with the obtaining
of such injunction or other equitable relief.
     11. Notices. All notices, requests, consents and other communications under
this Agreement shall be in writing and shall be deemed to have been delivered on
the date personally delivered or three business days after the date mailed,
postage prepaid, by certified mail, return receipt requested, or when sent by
telex or telecopy and receipt is confirmed, if addressed to the respective
parties as follows:

-5-



--------------------------------------------------------------------------------



 



     
If to the Employee:
  Mr. Joseph Saporito
 
  P. O. Box 27591
Houston, TX 77227-7591
 
   
If to the Company:
  Carriage Services, Inc.
 
  3040 Post Oak Blvd, Suite 300
 
  Houston, Texas 77056
 
  Attn: Chief Executive Officer

Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto.
     12. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
provision or invalidity, without invalidating the remainder of such provision or
the remaining provisions of this Agreement.
     13. Assignment. This Agreement may not be assigned by the Employee. Neither
the Employee nor his estate shall have any right to commute, encumber or dispose
of any right to receive payments hereunder, it being agreed that such payments
and the right thereto are nonassignable and nontransferable.
     14. Binding Effect. Subject to the provisions of Section 13 of this
Agreement, this Agreement shall be binding upon and inure to the benefit of the
parties hereto, the Employee’s heirs and personal representatives, and the
successors and assigns of the Company.
     15. Captions. The section and paragraph headings in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     16. Complete Agreement. This Agreement represents the entire agreement
between the parties concerning the subject hereof and supersedes all prior
agreements and arrangements between the parties concerning the subject thereof.
Without limiting the generality of the foregoing, this Agreement supersedes and
replaces the Employment Agreement between the parties dated September 16, 2002.
This Agreement does not affect or impair any provisions of the Company’s
employee handbook, personnel policies or Code of Business Conduct and Ethics,
all of which shall remain binding on the Employee.
     17. Governing Law; Venue. A substantial portion of the Employee’s duties
under this Agreement shall be performed at the Company’s corporate headquarters
in Houston, Texas, and this Agreement has been substantially negotiated and is
being executed and delivered in the State of Texas. This Agreement shall be
construed and enforced in accordance with and governed by the laws of the State
of Texas. Any suit, claim or proceeding arising under or in connection with this
Agreement or the employment relationship evidenced hereby must be brought, if at
all, in a state

-6-



--------------------------------------------------------------------------------



 



district court in Harris County, Texas or federal district court in the Southern
District of Texas, Houston Division. Each party submits to the jurisdiction of
such courts and agrees not to raise any objection to such jurisdiction.
     18. Counterparts. This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

                  CARRIAGE SERVICES, INC.    
 
           
 
  By:   /s/ Melvin C. Payne    
 
                    MELVIN C. PAYNE, Chief Executive Officer
 
                  /s/ Joseph Saporito                   JOSEPH SAPORITO    

-7-



--------------------------------------------------------------------------------



 



SCHEDULE I
TO
EMPLOYMENT AGREEMENT
(JOSEPH SAPORITO, III)

1.   The following entities, together with all Affiliates thereof:

Service Corporation International
Alderwoods Group, Inc.
Stewart Enterprises, Inc.
Keystone North America, Inc.
Meridian Mortuary Group, Inc.
StoneMor Partners LP
Saber Management LLC
Thomas Pierce & Co.

    For purposes of the foregoing, an “Affiliate” of an entity is a person that
directly or indirectly controls, is under the control of or is under common
control with such entity.   2.   Any new entity which may hereafter be
established which acquires any combination of ten or more funeral homes and/or
cemeteries from any of the entities described in 1 above.   3.   Any funeral
home, cemetery or other death care enterprise which is managed by any entity
described in 1 or 2 above.

 